Title: From Alexander Hamilton to Otho H. Williams, 4 June 1791
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury DepartmentJune 4th. 1791.
Sir,
I send you herewith sundry papers, relating to applicatons of John MacRae and John Morrison to the Judge of the District Court of Virginia, upon the Act for the remission or mitigation of penalties. This transaction appears to me thus far in an extremely questionable shape, so that I am very far from being satisfied, that there has not been more than inadvertence in the case. Unwilling nevertheless to precipitate a forfieture as long as there is a chance of new light to evince innocence, I have concluded to give you the trouble of a further investigation. To this I am led by the additional consideration that if any fraud has been committed, these documents and the circumstances which have been brought into view may serve as a clue to it.
It appears extraordinary that the omission which took place should have happened at Baltimore where it could have been attended with no trouble to comply with the law—that the business should have been permitted to proceed to condemnation before any step was taken—that the evidence of the due importation of the goods should not have been rendered more precise and certain.
You will observe that even the last affidavit of Mr. Fraser, that taken before the Justice, is extremely vague and loose. It does not specify where the goods were imported nor when nor in what vessel or vessels.
I request therefore that you will send for Mr. Fraser, and, if willing, examine him concerning the above particulars, and such others as may occur to you calculated to elucidate the affair. When this is done, you will examine the entries and documents in your office to ascertain whether any goods of the description of those mentioned in the papers, as to marks Numbers &ca. have been entered with you. You will cause Mr. Frasers examination to be put in writing and get him to swear to it before some proper Magistrate, and you will officially certify whatever may appear to you from the records and documents in your office. When this is done you will forward the examination and your certificate to the Judge before whom the proceedings were had, in order that he may transmit them to me as a supplement; and you will return to this office the papers herewith transmitted.
In executing this business you will I doubt not probe the case with all the care which its suspicious appearance calls for, and if you discover any fraud that has been committed you will take the proper steps to enforce the penalties of the law.
I am, with great consideration   Sir,   Your obedt Servant.
Alexander Hamilton
Otho H. Williams EsqrCollr.Baltimore
